DETAILED ACTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 rejected under 35 U.S.C. 101 as being directed to ineligible subject matter. 

Regarding claim 1, the invention is directed to a method of secure delivery and processing of paper based exams. The claims are directed to an abstract idea, which is a judicial exception to patent eligibility. The abstract idea is the organization of human activity, in this case, pertaining to education. Claim 1 requires electronically transporting exam questions and identifiers about who is authorized to print the exams. The claims require obtaining biometric data from an individual to print the exam, and confirming that an embedded tag on the exam identifies the student as designated to print the exam, and the student can only print the exam and turn the exam in for scanning in specified time-windows. Although the system uses technology, i.e. for transmission (transporting), printing, tagging, etc., the method itself is directed to a human process of determining identity of a user and whether the user is able to access an exam, and then allowing a certain time-frame for the user to access the exam. Although technology is claimed, it is merely standard technology utilized for a standard purpose, i/o, storage, etc. Applicant claims no unique technology, and indeed the specification indicates that only a general purpose computer is required (paragraph 0051). The method is directed to a process of exam permissions that uses computerized technology, but is primarily directed to human activity and the organization thereof, independent of the technology. Even the biometric aspect could just be a photo ID presented at test time. The question is whether or not the technology adds significantly more, and whether or not the claims are directed to a practical application of the abstract idea. In this case, the technology only aids in carrying out the human process, and indeed, the method could be performed essentially the same, even without the technology (i.e. manual tags, transport, etc.). Thus, the computer aspects of the claims are not seen to add significantly more, and also does not embody the claims in a practical application. 

Regarding claim 2, the time window is abstract as described above with regard to claim 1. Storing it with a computer for transmission with a test file does not add significantly more, as the information could be supplied with a paper test and a note (i.e. this is essentially the same act performed by the computer, and it is standard computer activity, and thus does not add more to the abstract idea of determining and delivering a time-window). 

Regarding claim 3, the comparison of biometric data (i.e. a user photo ID) with the embedded tag would be obvious as described above with regard to claim 1. 

Regarding claim 4, determining identities and time-window compliance for exams (retrieval and submission) is abstract as described above with regard to claims 1-3. 

Regarding claims 5-7, 15-16, recording an exam completion time, recording an exam printing time, and linking unfalsified exam responses, and preventing copies of the exam within the time widow, are not technology related, and are a part of the claimed human process. A time-stamp is merely recording of the data in computer form, which is standard usage of a computer, and does not add significantly more to the abstract idea. Preventing copies of the exam and linking responses are a part of the abstract human process and do not require technology at all. 

Regarding claims 8-9, recording the exam responses if they are within the time window is part of the abstract human process, and is rejected as described above with regard to claim 1. 

Regarding claim 10, the size of the exam is just a parameter of the test, and is part of the abstract process. 

Regarding claim 11, choosing exam questions as claimed from a question bank is part of the human process, and is not technology related at all, but is rather grouped with the abstract human activity. 

Regarding claims 12-13, utilization of a printer to print identified and selected files, as well as computerized storage of results and keys, is well-established and does not add significantly more, as the printers and computers are just doing what they do (storing and printing). The selection of an exam based on rules is a human activity that is abstract and independent of technology. Thus claims 12-13 are rejected as well.

Regarding claim 14, see the rejection of claim 1. 

Regarding claims 17-18, SSL is standard computer technology, as is RFID. The human abstract heart of the claims do not require this technology at all, but rather require storage or transport and also information tagging. SSL and RFID are established ways of solving these problems in a computer setting, and they are not related to the abstract concept of the claims (i.e. the computer is utilized as computers are known to be utilized, to carry out the broader abstract examination process). 
 Regarding claims 19-20, see the rejection of claim 1 above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20, are rejected under 35 U.S.C. 103, as being unpatentable over Walker et al. (US 5,947,747) in view of Solie (US 2020/0168346). 

Regarding claims 1 and 18-20, Walker discloses a secure examination system, comprising an examinee who must present biometric verification to be presented with an exam. See col. 16: 12-13. 

Walker discloses wherein the exam questions are sent after it is determined that the particular examinee as eligible to take the exam. See col. 17: 22-24. Walker does not disclose wherein the information is provided with a tag on the exam (e.g. on the disk). However the use of tagging items with data is well-established, as disclosed by Solie in paragraph 0073 (note RFID as per claim 18). It would have been obvious to one of ordinary skill in the art at the time of applicant’s filing to consider such a scheme with the Walker system, in order to provide relevant information.  

Walker discloses a time window with opening and ending times in which the student is allowed to take the exam. See col. 17: 34-36.

Regarding claim 2, Walker discloses wherein the exam comprises a printing time window for displaying the questions and retrieving the questions and responses to a secure device. See col.18: 13-18. 

Regarding claim 3, Walker disclose comparing biometric data to confirm the examinee in col. 16: 12-13. The use of RFID tags to store data would be obvious as described above with regard to claim 1. 

Regarding claims 4-7, Walker discloses obtaining biometric information from a user for verification and scanning the test responses if the user is verified and the time window has not closed (i.e. is within the exam closing time). See col. 18: 13-35. Note the time-stamping of the scan times and also the identifiers as per claims 5 and 6. Also note that an improper duplicate exam would fail the security procedure, and not be scanned, as per claim 7.  

Regarding claims 8-10, Walker discloses creating representations of the exam and the responses using a ‘smart scanner’ after the exam time closes. See col. 18: 12-14.

Regarding claims 11-14, Walker discloses selecting exam questions from an exam question bank based upon rules and a test-taker identity, and selecting the exam for printing. See col. 4: 25-28. The use of embedded tags to store data would be obvious as described above with regard to claim 1. 

Regarding claims 15-16, Walker discloses identifying exams with participants and recording start times (i.e. print time). See col. 17: 17-38. Note with regard to claim 16 that the exam would not allow improper copies, as each is user tagged. 

Regarding claim 17, Walker discloses SSL in col. 16: 52-58.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUSSELMAN whose telephone number is (571)272-1814. The examiner can normally be reached Monday - Thursday, 8:00AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor PETER S. VASAT can be reached at 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIMOTHY A MUSSELMAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
TIMOTHY A. MUSSELMAN
Primary Examiner
Art Unit 3715